DETAILED ACTION
This office action is responsive to the above identified application filed 6/14/2019.  The application contains claims 1-17, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement with references submitted 2/22/2022, has/have been considered and entered into the file.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to Claim 7,
Claim elements “acquisition module” “query module”, “transmission module” and “detection comparison module” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim n recites a “computer readable storage medium” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory.”

Claims 1-2, 5-10, 13-17 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include certain methods of organizing human activities; a mental processes; and mathematical concepts, (2019 PEG)
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, method, and a non-transitory computer medium as in independent Claim 1 (method), 7 (machine), 8(machine), 16 (machine), and 17 (machine, under assumption that the applicant cures the above rejection),  and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine", “process’, “manufacture”. Therefore, the claims are directed to a statutory eligibility category.
Step 2A: The invention is directed to identifying a product to be tested, test conditions as test  location, a test case and attribute information of the test case, and performing a test based on the identified taste case information and test location which is akin to Mental Process and organizing human behavior (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
obtaining an identification of the product to be tested (mental process), obtaining test conditions corresponding to the product to be tested according to the identification, wherein the test conditions comprise a test type, a test location, a test case and attribute information of the test case (mental process), comparing the test data with the test case to obtain a test result (mental process).
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
When taken the steps individually, these steps are transmitting a first instruction comprising the test location, transmitting a second instruction comprising the test case and the attribute information of the test case to a test device (sending and receiving data), obtaining test data transmitted by the test device and obtained by performing a test according to the first instruction and the second instruction (post-solution).
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claims beyond the abstract idea include memory;
processor;
computer-readable medium.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device that is recited in an abstract level and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide “significantly more” than the abstract idea for similar reasons as the independent claim. For example claim 2  disclose a sending data, claim 5 disclose generating a test report (mental process), claim 6 providing a notification in case of success or failure (mental process), Claim 10, extracting data and executing function that is recited in an abstract general form, claims13-15 are related to test track structure.
The dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2, 5-6, 10, 13-15 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1 or any of the independent claims; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN108228468 A (hereinafter D1) in view of CN106885594A (hereinafter D2).

With regard to Claim 1,
	D1 teach an interactive test method, applicable to a product to be tested, comprising: 
obtaining an identification of the product to be tested (P.5, ¶3, “smart speaker can be generalized to other forms of voice interaction device descriptions, such as robots, camera devices with voice interaction capabilities, set top boxes, and the like”, product must be identified for testing as different devices will require different test case (e.g. camera commands will not be similar to a set top box)); 
obtaining test conditions corresponding to the product to be tested according to the identification, wherein the test conditions comprise a test type (P.5, ¶2-3, test type is voice interaction capabilities), a test location (P. 7, ¶7, “where the preconditions are required for the test, the smart speaker can be placed in the precondition environment required for the test by recording the current test condition (ie, the precondition) in the current test case”), a test case and attribute information of the test case (P.5, ¶5, “Test Case is typically a set of test information compiled for a particular purpose to test a program path or verify that a particular requirement is met; as an example, the test case has The more complete content includes: test input, execution conditions and expected results”); 
transmitting a first instruction comprising the test location (P. 7, ¶7, “where the preconditions are required for the test, the smart speaker can be placed in the precondition environment required for the test by recording the current test condition (ie, the precondition) in the current test case”)
transmitting a second instruction comprising the test case and the attribute information of the test case to a test device (P.5, ¶2, “Step S100: The current thread is used to retrieve the current test case”, ¶4, “The first thread can be used to retrieve the current test case”, ¶6, “ using the current test case retrieved by the first thread, it is possible to implement targeted testing of the smart speaker based on the current test case”, P.6, Step 120, ¶4-5 “); and 
obtaining test data transmitted by the test device and obtained by performing a test according to the first instruction and the second instruction, and comparing the test data with the test case to obtain a test result (P. 6, ¶5, “after using the first thread to determine the corresponding test text command of the current test case, the test text command can be determined. Corresponding test audio to simulate user voice commands, P.6, ¶12, “Step S140: Using a second thread to retrieve a test response result of the smart speaker to the test audio from an operation log of the smart speaker, and comparing the expected test response result with the test response result, determining The test results of the current test case”, P.7, ¶2-3).
D1 do not explicitly teach transmitting a first instruction comprising the test location to an actuating device. 
D2 teach an interactive test method, applicable to a product to be tested, comprising: 
test conditions comprise a test location (Fig. 1, P.2, ¶12, “transmission mechanism starts to transmit the product to be tested, and the machine vision mechanism obtains the location information of the product to be tested in real time and triggers when the product to be tested arrives at the to-be-tested bit The loading and unloading mechanism is started, wherein one of the loading and unloading units moves the product to be tested from the to-be-tested bit to a specified test bit in the test station, and the specified test station compares the to-be”,  transmitting a first instruction comprising the test location to an actuating device (Fig. 1, P.2, ¶12, “transmission mechanism starts to transmit the product to be tested, and the machine vision mechanism obtains the location information of the product to be tested in real time and triggers when the product to be tested arrives at the to-be-tested bit The loading and unloading mechanism is started, wherein one of the loading and unloading units moves the product to be tested from the to-be-tested bit to a specified test bit in the test station, and the specified test station compares the to-be”, P. 6, ¶7-8).
D1 and D2 are analogous art to the claimed invention because they are from a similar field of endeavor of  testing devices. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include the ability to transmit location to actuation device resulting in resolutions as disclosed by D1 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1 as described above to facilitate the usage of multiple test tracks to test multiple devices. 

	
With regard to Claim 2,
	D1-D2 teach the method according to claim 1, wherein 
the first instruction instructs the actuating device to drive the test device to the test location (D2, Fig. 1, P.2, ¶12, “transmission mechanism starts to transmit the product to be tested, and the machine vision mechanism obtains the location information of the product to be tested in real time and triggers when the product to be tested arrives at the to-be-tested bit The loading and unloading mechanism is started, wherein one of the loading and unloading units moves the product to be tested from the to-be-tested bit to a specified test bit in the test station, and the specified test station compares the to-be”, P. 6, ¶7-8); and 
the second instruction instructs the test device to execute the test case based on the attribute information (D1, P.5, ¶2, “Step S100: The current thread is used to retrieve the current test case”, ¶4, “The first thread can be used to retrieve the current test case”, ¶6, “ using the current test case retrieved by the first thread, it is possible to implement targeted testing of the smart speaker based on the current test case”, P.6, Step 120, ¶4-5 “).

With regard to Claim 5,
D1-D2 teach the method according to claim 1, after obtaining the test data transmitted by the test device and comparing between the test data and the test case to obtain the test result, further comprising:
generating a test report based on the test result, wherein the test report comprises the test result, test time, the test location, the test case, and the test data (P.7, ¶4, “test report can be generated for the test process information and test result information of the current test case”, P.9, ¶12 “after all the test cases have been executed, all the test items passed by the test and the test items that failed the test may be recorded in the test report, and the technician may perform verification on the untested test items according to the test report. Troubleshoot the issue. Optionally, the test report can also record the test failure items, record the reasons for the failure of the test, the fault point and other information, so that the technician can quickly locate the problem”).

With regard to Claim 7,
Claim 7 is similar in scope to claim 1, therefore it is rejected under similar rationale.
With regard to Claim 8,
Claim 8 is similar in scope to claim 1, therefore it is rejected under similar rationale.
With regard to Claim 9,
Claim 9 is similar in scope to claim 1, therefore it is rejected under similar rationale. D2 disclose a test-board for placement of the product to be tested See Fig. 1.

With regard to Claim 13,
D1-D2 teach the system according to claim 8, further comprising a test track,
wherein the actuating device is mounted on the test track and configured for moving to the test location along the test track according to an instruction of the product to be tested (D2, Fig. 1).

With regard to Claim 16,
Claim 16 is similar in scope to claim 1, therefore it is rejected under similar rationale.
With regard to Claim 17,
Claim 17 is similar in scope to claim 1, therefore it is rejected under similar rationale.
Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN108228468 A (hereinafter D1) in view of CN106885594A (hereinafter D2) further in view of CN107039050B (hereinafter D3).

With regard to Claim 3,
	D1-D2 teach the method according to claim 1, further comprising obtaining the test type of the product to be tested, wherein 
in a case where the test type of the product to be tested is speech interaction, the test case is text content (P.6, ¶4-5, “Step S120: Using the first thread, determining the test audio corresponding to the test text instruction”, “After receiving the user voice command, the smart speaker generates a response result corresponding to the user voice command”), and the attribute information of the test case comprises any one or more of pronunciation, speaking speed, volume, intonation and dialect type; 
the obtaining the test data transmitted by the test device and comparing the test data with the test case to obtain the test result comprise: 
receiving a voice signal played by the test device (P.6, ¶4-5, “After receiving the user voice command, the smart speaker generates a response result corresponding to the user voice command. Test audio is the audio information used to simulate the user's voice instructions, which is an indispensable factor in the whole test process”, “Corresponding test audio to simulate user voice commands”); 
conducting speech recognition on the voice signal, to obtain recognized text (P.6, ¶4-5, “after using the first thread to determine the corresponding test text command of the current test case, the test text command can be determined”); and 
comparing the recognized content, to determine whether the recognized text is correct (P.6, “Step S140: Using a second thread to retrieve a test response result of the smart speaker to the test audio from an operation log of the smart speaker, and comparing the expected test response result with the test response result, determining The test results of the current test case”).
D1-D2 do not explicitly teach attribute information of the test case comprises any one or more of pronunciation, speaking speed, volume, intonation and dialect type; comparing the recognized text with the text content, to determine whether the recognized text is correct.
D3 teach test type of the product to be tested is speech interaction, the test case is text content (P.1, [0001], “The present application provides an automatic testing method and device for a speech recognition system to be tested”), and the attribute information of the test case comprises any one or more of pronunciation, speaking speed, volume, intonation and dialect type (P.1, [0001], “performing text-to-speech conversion with different conversion parameters on the test text to obtain different test voices”; P.7, ¶11, “The characteristic parameters of speech are not possessed by the condition of human vocal cords, but are the specific forms that a person speaks in a specific situation, such as the speed of speech, whether to speak excitedly or calmly, etc. It includes at least one subcategory of speaking speed and intonation … the test text is carried out at different speech speeds and/or different intonations Text-to-speech conversion to get test voices with different speaking speeds and/or different intonation”).
the obtaining the test data transmitted by the test device and comparing the test data with the test case to obtain the test result comprise: 
receiving a voice signal played by the test device (P.1, [0001], “inputting the obtained different test voices into a speech recognition system to be tested; P.7, ¶11, “test text is carried out at different speech speeds and/or different intonations Text-to-speech conversion to get test voices with different speaking speeds and/or different intonation”, P.8, ¶2, “quickly and automatically obtain all possible test voices obtained from text-to-speech conversion under the values of various subtype conversion parameters”, P.8, ¶4, “In addition, in one embodiment, step S110 includes: sequentially transforming the conversion parameters to obtain test voices in sequence”).
conducting speech recognition on the voice signal, to obtain recognized text (P.1, [0001], “obtaining the results of the speech recognition system to be tested for the test voices the recognition result”, ¶6, “S120: Input the obtained different test voices into the voice recognition system to be tested, and obtain the recognition result of the test voice by the voice recognition system to be tested”); and 
comparing the recognized text with the text content, to determine whether the recognized text is correct (P.1, [0001], “compare the recognition result with the test text to obtain the test result of the speech recognition system to be tested”, ¶8, “S120: Input the obtained different test voices into the voice recognition system to be tested, and obtain the recognition result of the test voice by the voice recognition system to be tested”).
D1-D2 and D3 are analogous art to the claimed invention because they are from a similar field of endeavor of products testing for voice recognition. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-D2 to include the ability to include different test attributes and compare recognized text with the test case text resulting in resolutions as disclosed by D3 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1-D2 as described above to allow the conducted test to cover people form of speaking in different situations which will increase the testing accuracy (D3, P.7,¶11, “characteristic parameters of speech are not possessed by the condition of human vocal cords, but are the specific forms that a person speaks in a specific situation, such as the speed of speech, whether to speak excitedly or calmly, etc.”).

With regard to Claim 11,
Claim 11 is similar in scope to claim 3, therefore it is rejected under similar rationale.

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN108228468 A (hereinafter D1) in view of CN106885594A (hereinafter D2) further in view of Alameh et al. (US 2010/0295773 A1, hereinafter Alameh).

With regard to Claim 4,
D1-D2 teach the method according to claim 1, further comprising obtaining the test type of the product to be tested (P.5, ¶2-3, test type is voice interaction capabilities), wherein 
in a case where the test type of the product to be tested [speech interaction], the test case is [text content] (P.6, ¶4-5, “Step S120: Using the first thread, determining the test audio corresponding to the test text instruction”, “After receiving the user voice command, the smart speaker generates a response result corresponding to the user voice command”),
obtaining the test data transmitted by the test device and comparing the test data with the test case to obtain the test result  (P.5, ¶2, “Step S100: The current thread is used to retrieve the current test case”, ¶4, “The first thread can be used to retrieve the current test case”, ¶6, “ using the current test case retrieved by the first thread, it is possible to implement targeted testing of the smart speaker based on the current test case”, P.6, Step 120, ¶4-5 “).
D1-D2 do not explicitly teach gesture interaction, gesture content, and the attribute information comprises any one or more of moving frequency and gesture amplitude; obtaining at least one gesture image of the test device; conducting image recognition on the gesture image, to obtain a recognized gesture; and comparing the recognized gesture with the gesture content, to determine whether the recognized gesture is correct.
Alameh teach gesture interaction, gesture content, and the attribute information comprises any one or more of moving frequency and gesture amplitude ([0062], [0096], “analysis can be accomplished by determining specific patterns or features in one or more of measured signal sets or modified or calculated signal sets. In some cases, the timing of detected patterns or features in a measured signal set can be compared to the timing of detected patterns or features in other measured signal sets. In some cases, distances along the z axis, xy locations, and/or the amplitudes of detected patterns or features can be determined. Other data manipulation can also be performed”);
obtaining the data transmitted by the device, and comparing the data to obtain the result comprises obtaining at least one gesture image of the test device (Fig. 1-2, [0042], “input devices 210 can include a visual input device 222 such as an optical sensor (for example, a camera)”, [0043], “sensors 228 of the internal components 200 can in at least some circumstances be considered as being encompassed within input devices 210”, [0096]);
conducting image recognition on the gesture image, to obtain a recognized gesture (Fig. 12-14, [0088], “The sensing assembly and processor can detect the presence and movement of objects in a three dimensional space around the sensing assembly, and so the various different gestures can be defined as movements in this three dimensional space rather than in a one or two dimensional space”, [0089]-[0091], [0093]-[0096]); and
comparing the recognized gesture with the gesture content, to determine whether the recognized gesture is correct ([0088], “with respect to the detection of gestures, a sensing assembly such as sensing assembly 104, 400, or 500, in conjunction with a processor, such as processor 204, can be used to detect one or more of various basic gestures, where each gesture is a predefined movement of an external object (such as a user's hand or thumb or finger) with respect to the electronic device, and to control operation of the electronic device based upon the detected gesture”, [0096], “processor then analyzes all or a portion of these digital measured signals over time to detect the predefined gesture, and to perhaps determine a specific hand configuration, and to perhaps determine one or more relative locations or orientations of the object during one or more corresponding times of the gesture”, [0099], “length of a time period is preferably selected such that the amount that an object moves during the time period is negligible as compared to the total movement of the object for a complete gesture”, system determine the correctness of the detect gesture to execute the related function).
D1-D2 and Alameh are analogous art to the claimed invention because they are from a similar field of endeavor of detecting input for products. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-D2 to include the ability to conduct gesture recognition tests by comparing image content with predetermined gesture resulting in resolutions as disclosed by Alameh with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1-D2 as described above to provide D1-D2 with the capability to test products for gesture recognition with will increase D1-D2 abilities and functionality.

With regard to Claim 12,
Claim 12 is similar in scope to claim 4, therefore it is rejected under similar rationale.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN108228468 A (hereinafter D1) in view of CN106885594A (hereinafter D2) further in view of Allen et al. (US 2019/0294535 A1, hereinafter Allen).

With regard to Claim 6,
D1-D2 teach the method according to claim 1, after obtaining the test data transmitted by the test device and comparing between the test data and the test case to obtain the test result, further comprising:
determining whether a current test is successful based on the test result (D1, P.6, ¶12, “Step S140: Using a second thread to retrieve a test response result of the smart speaker to the test audio from an operation log of the smart speaker, and comparing the expected test response result with the test response result, determining The test results of the current test case”, P.7, ¶2-3);
D1-D2 do not explicitly teach transmitting a first prompt message in response to success of the current test; and transmitting a second prompt message in response to failure of the current test.
Allen teach determining whether a current test is successful based on the test result ([0039], “UTAS integrates with communication channels such as Slack™, Microsoft Teams™, and email to provide automatic real-time notification of test execution, test success, and test failure, and execution statistics”);
transmitting a first prompt message in response to success of the current test, and transmitting a second prompt message in response to failure of the current test ([0039], “UTAS integrates with communication channels such as Slack™, Microsoft Teams™, and email to provide automatic real-time notification of test execution, test success, and test failure, and execution statistics”).
D1-D2 and Allen are analogous art to the claimed invention because they are from a similar field of endeavor of products testing. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-D2 to include the ability to provide a notification for successful test and failed test resulting in resolutions as disclosed by Allen with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1-D2 as described above to automatically provide a feedback in real to the tester to be able to interfere in case of failure or be constantly updated regarding the successful tests for products.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN108228468 A (hereinafter D1) in view of CN106885594A (hereinafter D2) further in view of Montoya et al. (US 2015/0057961 A1, hereinafter Montoya).

With regard to Claim 10,
D1-D2 teach the interactive test system according to claim 8, wherein 
the actuating device is configured to obtain the test location to be tested, and drive the test device to the test location (P. 7, ¶7, “where the preconditions are required for the test, the smart speaker can be placed in the precondition environment required for the test by recording the current test condition (ie, the precondition) in the current test case”); 
the test device is configured to: obtain the test case of the product to be tested and the attribute information of the test case (P.5, ¶5, “Test Case is typically a set of test information compiled for a particular purpose to test a program path or verify that a particular requirement is met; as an example, the test case has The more complete content includes: test input, execution conditions and expected results”); 
execute the test case based on the attribute information (P.5, ¶2, “Step S100: The current thread is used to retrieve the current test case”, ¶4, “The first thread can be used to retrieve the current test case”, ¶6, “ using the current test case retrieved by the first thread, it is possible to implement targeted testing of the smart speaker based on the current test case”, P.6, Step 120, ¶4-5 “); and 
transmit the test data to the product to be tested (P. 6, ¶5, “after using the first thread to determine the corresponding test text command of the current test case, the test text command can be determined. Corresponding test audio to simulate user voice commands).
	D1 teach the ability to include a test location as part of the test case (P. 7, ¶7, “where the preconditions are required for the test, the smart speaker can be placed in the precondition environment required for the test by recording the current test condition (ie, the precondition) in the current test case”).
D1-D2 do not explicitly teach obtain the test location from the product to be tested obtain the test case of the product to be tested and the attribute information of the test case from the product to be tested.
Montoya teach  obtain the test location from the product to be tested obtain the test case of the product to be tested and the attribute information of the test case from the product to be tested (Abstract, “Information related to the initiated tests, even including results, may be associated with the device and stored in memory, written to the device”).
In other words, D1 teach the ability to include a test location as part of the test case (P. 7, ¶7, “where the preconditions are required for the test, the smart speaker can be placed in the precondition environment required for the test by recording the current test condition (ie, the precondition) in the current test case”). However, D1 do not explicitly teach that the test case is stored in the product to be tested memory to be extracted from. Montoya teach the ability to store the test case and testing data at the product to be tested (Abstract, “Information related to the initiated tests, even including results, may be associated with the device and stored in memory, written to the device”).
D1-D2 and Montoya are analogous art to the claimed invention because they are from a similar field of endeavor of products testing. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-D2 to include the ability to obtain test location and attributes from the product resulting in resolutions as disclosed by Montoya with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1-D2 as described above to provide universal device multi-function test apparatus capable of receiving different devices/models, in some cases from multiple manufacturers, and integrating combined test equipment into a single apparatus (Montoya, [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. US 9,798,314 B2 issued to Dougherty et al . disclose circular test track See at least Fig. 5

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174